 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     BANDAR ALNAGGAR
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                        ) Case No.: 18-CR-00135 DAD-BAM
10   UNITED STATES OF AMERICA,                          )
                                                        )
11                   Plaintiff,                         ) DEFENDANTS REQUEST AND WAIVER
                                                        ) OF APPEARANCE; ORDER
12           vs.                                        )
                                                        )
13   BANDAR ALNAGGAR,                                   )
                                                        )
14                   Defendant                          )
15   Defendant, BANDAR ALNAGGAR, hereby waives his appearance in person in open court upon
16   the Status Conference set for Monday, April 22, 2019 in Courtroom 8 of the above entitled court.
17   Defendant hereby requests the court to proceed in his absence and agrees that his interest will be
18   deemed represented at said hearing by the presence of his attorney, DAVID A. TORRES.
19   Defendant further agrees to be present in person in court at all future hearing dates set by the
20   court including the dates for jury trial.
21

22   Date: April 16, 2019                                            /s/Bandar Alnaggar ___
23
                                                                     BANDAR ALNAGGAR

24

25
     Date: April 16, 2019                                            /s/David A. Torres____ ___
                                                                     DAVID A. TORRES,
                                                                     Attorney for Defendant



                                  DEFENDANTS REQUEST AND WAIVER OF APPEARANCE   - 1
 1                                              ORDER

 2                 IT IS HEARBY ORDERED that defendant BANDAR ALNAGGAR is hereby

 3   excused from appearing at this court hearing scheduled for April 22, 2019.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    April 18, 2019                            /s/ Barbara    A. McAuliffe   _
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                             DEFENDANTS REQUEST AND WAIVER OF APPEARANCE   - 2
